Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 16, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 7, 16, 17, the uses of the term “configured to” are indefinite as it is unclear what said configuration process would involve. For the sake of compact prosecution, phrases such as “a functional group that is configured to be thermally activated” shall be read as “a functional group that is thermally activatable.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (US20150187565A1), hereinafter Su, in view of Onishi et al. (JPWO2016175103A1), hereinafter Onishi, and Liu et al. (US20170069496A1A1), hereinafter Liu.
claim 1, Su teaches a method comprising: forming a bottom layer (coating material 105, [0057]; bottom antireflective coating layer, [0019]) over a semiconductor substrate (substrate 101, [0057]; part of semiconductor device 100, [0015]), wherein the bottom layer (coating material 105, [0057]) includes a polymer (polymer resin 200, [0021]) bonded to a crosslinker (cross-linking group 206, [0022] and Fig. 2), wherein the crosslinker is configured to be activated("catalyst may be a compound that is used to ... initiate a cross-linking reaction between the polymers within the polymer resin 200", [0041]) by UV radiation and/or heat ("may be, e.g., a thermal acid generator, a photoacid generator, or a photobase generator, suitable combination of these, or the like", [0041]) at a first temperature ("sufficient heat", [0041]); and baking the bottom layer (pre-bake of the coating material 105, [0059]), wherein the baking activates the crosslinking ("at a temperature suitable to ... initiate the cross-linking reaction", [0059]).
Su does not teach the specific combination of two distinct cross-linkers with UV and heat activation, respectively; nor a specific method involving UV exposure of the bottom layer. However, Su does teach that the above referenced structures and groups which may be used within the polymer resin 200  and the catalyst are merely illustrative and not indented to be limiting; rather any suitable alternative groups and structures may be used to form said resin and catalyst ([0050]).
Onishi teaches a known negative resist composition (analogous to the bottom, crosslinkable layer of Su) which includes a polymer (polymer A; Page 8, Para. 11), a first cross-linker (Page 8, Para. 11) and a second cross-linker (Page 8, Para. 13), wherein the first cross-linker is configured to be activated by ultraviolet 
Lui teaches that, in a multi-polymerization curing process, such as that taught by Onishi, the additional polymerization caused by a higher temperature used in the Post-Exposure Bake (analogous to the separate method of activation of the heat activated crosslinker of Onishi compared to the UV activated crosslinker) results in additional shrinkage of the curable layer ([0030]). This additional shrinkage in turn helps produce a more uniform layer by reducing the variance between different thicknesses ([0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the crosslinking group of Su and the associated curing processes for the first and second cross-linkers (and associated curing processes) of Onishi. Such a division of the cross-linking polymerizations would result in additional shrinkage occurring during the PEB process, and there by produce a more uniform layer.
claim 2, Onishi further teaches that the first cross-linker includes H2C=CH-R- and wherein R includes -(C=O)-O- (acryloyl group; Page 8, Para. 11).
Regarding claim 3, Onishi further teaches that the second cross-linker includes an ether group (Page 8, Para. 13).
Regarding claim 9, Su teaches a method, comprising: spin-coating ([0057]) a semiconductor substrate (101, [0057]; part of semiconductor device 100, [0015]) with a material layer (105; [0057]), wherein the material layer includes a polymer (polymer resin 200, [0021]) attached to at least one  crosslinker (cross-linking group 206, [0022] and Fig. 2) which may be UV or heat activated ("may be, e.g., a thermal acid generator, a photoacid generator, or a photobase generator, suitable combination of these, or the like", [0041]); thermally curing the material layer (pre-bake, [0059]), resulting in a cured material layer, wherein the curing induces cross-linking ("at a temperature suitable to ... initiate the cross-linking reaction", [0059]); and forming a photoresist layer (401; [0060]) over the cured material layer (105; [0060]).
Su does not teach the specific combination of two distinct cross-linkers with UV and heat activation, respectively; nor a specific method involving UV exposure of the bottom layer. However, Su does teach that the above referenced structures and groups which may be used within the polymer resin 200  and the catalyst are merely illustrative and not indented to be limiting; rather any suitable alternative groups and structures may be used to form said resin and catalyst ([0050]).
Onishi teaches a known negative resist composition (analogous to the bottom, crosslinkable layer of Su) which includes a polymer (polymer A; Page 8, Para. 11), an ultraviolet ("cross-links ... by a radical polymerization initiator", Page 
Lui teaches that, in a multi-polymerization curing process, such as that taught by Onishi, the additional polymerization caused by a higher temperature used in the Post-Exposure Bake (analogous to the separate method of activation of the heat activated crosslinker of Onishi compared to the UV activated crosslinker) results in additional shrinkage of the curable layer ([0030]). This additional shrinkage in turn helps produce a more uniform layer by reducing the variance between different thicknesses ([0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the crosslinking group of Su and the associated curing processes for the first and second cross-linkers (and associated curing processes) of Onishi. Such a division of the cross-
Regarding claims 10 and 11, Su further teaches: exposing the photoresist layer (401; [0060]) to a second UV source having a second wavelength (157 nm, 193 nm or 248 nm; [0092]), resulting in an exposed photoresist layer, wherein the second wavelength (157 nm, 193 nm or 248 nm; [0092]) is less than the first wavelength (g/h/i line; Page 10, Para. 11; 436 nm, 405 nm, and 365 nm); and developing the exposed photoresist layer ([0060]) to form a pattern ([0096]).
Regarding claim 12, Onishi further teaches that a ratio of the amount to the  least one thermal cross-linker to the amount of the at least one UV cross-linker is at least about 25% but no more than 67% (23% to 45%; Page 8 Para. 12 and Page 9 Para. 2; see [0007] of Applicant's Specification regarding definition of "about"). [Thermal/UV = [15-25]/[55-65] = (15/65) - (25/55) = 23%-45%]
Regarding claim 13, Su further teaches ([0136]) forming a middle layer (801) over the cured material layer (105) before the forming of the photoresist layer (401).
Regarding claim 14, Onishi further teaches that the at least one UV cross-linker includes a UV-activatable functional group including -(C=O)-O- (acryloyl group; Page 8, Para. 11)
Regarding claim 15, Onishi further teaches that the UV-activatable functional group (acrylate group of trimethylolpropane triacrylate; Page 8 Para 11) attaches to the polymer via an alkyl chain (propane group).

Claims 4-6 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (US20150187565A1), hereinafter Su, in view of Onishi et al. (JPWO2016175103A1), hereinafter Onishi, and Liu et al. (US20170069496A1A1), hereinafter Liu, as applied to claims 1-3 and 9-15 above, and further in view of Nonaka et al. (US20140335692A1), hereinafter Nonaka.
Regarding claim 4, Onishi further teaches that, wherein the baking (PEB; Page 9, Para. 3) is a first baking process, the method further comprises performing a second baking process to the bottom layer (prebaking a coating film; Page 9, Para. 3) before the exposing of the bottom layer. However, Onishi does not specifically state that this second baking process in configured to smooth a top surface of the bottom layer; rather Onishi is silent on details regarding the prebaking process.
Nonaka teaches a known method of forming a under layer film ([0058]; analogous to the coating film of Onishi and the bottom antireflective coating of Su) comprising: a flatting process ([0058]; analogous to the prebake process of Onishi) which smooths ("flattens", [0058]) the top surface of the underlayer film, but which does not cause a crosslinking reaction; and a crosslinking hardening process ([0058]; analogous to the PEB process of Onishi) which does cause a crosslinking reaction. Nonaka further teaches that the separation of these processes results in excellent flattening properties.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configured the prebake process of Onishi to flatten the top of the coating film of Onishi but not cause crosslinking and the PEB process of Onishi to cause crosslinking, as taught by Nonaka, if it is not 
Regarding claim 5, Nonaka further teaches that a temperature of the second baking process is lower than the first temperature ("heating … without causing a crosslinking reaction", [0058]).
Regarding claim 6, Nonaka further teaches that a temperature of the first baking process is greater than the first temperature ("heating … and causing a crosslinking reaction", [0058]).
Regarding claim 17, Su teaches a method comprising: forming a bottom layer (coating material 105, [0057]; bottom antireflective coating layer, [0019]) over a semiconductor substrate (substrate 101, [0057]; part of semiconductor device 100, [0015]), the bottom layer (105) including a polymer (polymer resin 200, [0021]), and a cross-linker (cross-linking group 206, [0022] and Fig. 2) which is configured to cross-link ("catalyst may be a compound that is used to ... initiate a cross-linking reaction between the polymers within the polymer resin 200", [0041]) under UV radiation and/or heat ("may be, e.g., a thermal acid generator, a photoacid generator, or a photobase generator, suitable combination of these, or the like", [0041]), wherein the crosslinker (206) is bonded to the polymer (200) (see Fig. 2); performing a second heat exposure to the exposed bottom layer (pre-bake of the coating material 105, [0059]) at a third temperature, thereby activating the  cross-linker to form a cured bottom layer, wherein the third temperature is higher than the first temperature ("at a temperature suitable to ... initiate the 
Onishi teaches a known negative resist composition (analogous to the bottom, crosslinkable layer of Su) which includes a polymer (polymer A; Page 8, Para. 11), a first cross-linker (Page 8, Para. 11) configured to cross-link under ultraviolet (UV) exposure ("cross-links ... by a radical polymerization initiator", Page 8, Para. 11; "a photo-radical polymerization initiator that generates radicals by irradiation with actin rays such as ultraviolet rays" Page 8, Para. 9), and a second cross-linker (Page 8, Para. 13)  configured to cross-link under heat exposure at a first temperature (Page 8, Para. 13).
Onishi teaches a known negative resist composition (analogous to the bottom, crosslinkable layer of Su) which includes a polymer (polymer A; Page 8, Para. 11), a first cross-linker (Page 8, Para. 11) configured to cross-link under ultraviolet (UV) exposure ("cross-links ... by a radical polymerization initiator", Page 8, Para. 11; "a photo-radical polymerization initiator that generates radicals by irradiation with actin rays such as ultraviolet rays" Page 8, Para. 9), and a second cross-linker (Page 8, Para. 13)  configured to cross-link under heat exposure at a first temperature (Page 8, Para. 13). Onishi also teaches a known method comprising: forming a coating film of the aforementioned composition (Page 9, Para. 3); performing a first heat exposure to the resin film layer at a second temperature (prebaking; Page 9 Para 3); after the performing of the first heat exposure, performing a UV exposure (exposure process; Page 9, Para 3) to the bottom layer to induce cross-linking of the first cross-linker, resulting in an exposed 
Lui teaches that, in a multi-polymerization curing process, such as that taught by Onishi, the additional polymerization caused by a higher temperature used in the Post-Exposure Bake (analogous to the separate method of activation of the heat activated crosslinker of Onishi compared to the UV activated crosslinker) results in additional shrinkage of the curable layer ([0030]). This additional shrinkage in turn helps produce a more uniform layer by reducing the variance between different thicknesses ([0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the crosslinking group of Su and the associated curing processes for the first and second cross-linkers (and associated curing processes) of Onishi. Such a division of the cross-linking polymerizations would result in additional shrinkage occurring during the PEB process, and there by produce a more uniform layer.
Nonaka teaches a known method of forming a under layer film ([0058]; analogous to the coating film of Onishi and the bottom antireflective coating of Su) comprising: a flatting process ([0058]; analogous to the prebake process of Onishi) which smooths ("flattens", [0058]) the top surface of the underlayer film, but which does not cause a crosslinking reaction; and a crosslinking hardening process ([0058]; analogous to the PEB process of Onishi) which does cause a crosslinking 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configured the prebake process of Onishi to flatten the top of the coating film of Onishi but not cause crosslinking (and therefore have a temperature lower than the activation temperature of the crosslinker) and the PEB process of Onishi to cause crosslinking (and therefore have a temperature higher than the activation temperature of the crosslinker), as taught by Nonaka, if it is not already configured so. Onishi is silent on these details regarding the prebaking and PEB processes, so it is unstated what the effects of these processes of Onishi actually are. However, configuring these processes to have the effects described by Nonaka would result in excellent flattening properties.
Regarding claim 18, Onishi further teaches that an amount of the second crosslinker (15 to 25 parts; Page 9, Para. 3) is less than an amount of the first cross-linker (55 to 65 parts; Page 8, Para. 12).
Regarding claim 19, Su further teaches that the polymer resin 200, [0021]) includes an acrylate-based polymer, a poly(hydroxystyrene)-based polymer, or combination thereof (see [0023]-[0027]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E Brown whose telephone number is (571)270-3631. The examiner can normally be reached Monday-Friday 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas E Brown/Examiner, Art Unit 1737               

/PETER L VAJDA/Primary Examiner, Art Unit 1737                       
01/28/2022